             Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 1 of 21




Julie M. Yates
Wick & Trautwein, LLC
323 S. College Avenue, #3
Fort Collins, CO 80524
(970) 482-4011
Wyoming Bar #6-3166, Colorado Bar # 36393
jyates@wicklaw.com


Jessica L. Hays
Reisch Law Firm, LLC
1490 W. 121st Avenue, Suite 202
Denver, CO 80234
(303) 291-0555
Colorado Bar #53905
jessica@reischlawfirm.com


                    UNITED STATES DISTRICT COURT
                                               for the
                                        District of Wyoming

                                        __________Division

 YANCY NAUGHTON,                                     )   Case No._______________________
                                                     )
 Plaintiff                                           )
                                                     )
                                                     )
         -v-                                         )
                                                     )
                                                     )
 ANTHONY NAVARINI, MICHAEL                           )   BENCH TRIAL
 NAVARINI, and NAMERIFIC, LLC, A                     )
 Wyoming Limited Liability Company,                  )
                                                     )
 Defendants                                          )
                                                     )
                                                     )


                                       CIVIL COMPLAINT


    COMES NOW, Plaintiff Yancy Naughton, by and through his attorneys, R. Scott Reisch,

Matthew Shultz and Jessica Hays of the Reisch Law Firm, LLC and Julie M. Yates of Wick &

Trautwein, LLC, and files their complaint as follows:

                                                 1
      Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 2 of 21




I.      THE PARTIES TO THIS COMPLAINT

     A. The Plaintiff

        Name: Yancy Naughton c/o The Reisch Law Firm, LLC

        Street Address: 1490 W. 121st Avenue, Suite 292

        City and County: Denver

        State and Zip Code: Colorado, 80234

        Telephone Number: 303-291-0555

        Email Address: jessica@reischlawfirm.com

     B. The Defendants

     Defendant No. 1

        Name: Anthony Navarini

        Job or Title: Member, manager, executive and employee of Namerific, LLC

        Street Address: 27325 Meridian Way

        City and County: Laguna Niguel, Orange

        State and Zip Code: California, 92677

        Telephone Number:

        Email Address:

     Defendant No. 2

        Name: Michael Navarini

        Job or Title: Member, manager, executive and employee of Namerific, LLC

        Street Address: 3468 Smoketree Commons



                                           2
             Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 3 of 21




              City and County: Pleasanton, Alameda

              State and Zip Code: California, 94566

              Telephone Number:

              Email Address:

           Defendant No. 3

              Name: Namerific, LLC

              Job or Title:

              Street Address: 1908 Thomes Avenue

              City and County: Cheyenne, Laramie

              State and Zip Code: Wyoming

              Telephone Number: 608-827-7616

              Email Address: rz@hastraffic.com

     II.      BASIS FOR JURISDICTION

     A. The Basis for Jurisdiction Is Diversity of Citizenship under 28 U.S.C. § 1332.

1.         The Plaintiff

           The Plaintiff is an individual and is a citizen of the foreign nation of the Czech Republic

whose mailing address for the purposes of this action is: 1490 W. 121st Avenue, Suite 202, Denver,

Colorado 80234.

2.         The Defendants

              a. Defendant No. 1, Anthony Navarini, is an individual and a resident of the state of

           California who may be served at 27325 Meridian Way, Laguna Niguel, California 92677.

           During the relevant time periods, Anthony Navarini was a member, manager, executive,




                                                    3
              Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 4 of 21




            and employee of Namerific, LLC. In that capacity, he had the power to influence and

            control—and did influence and control—the decision making of Namerific, LLC.

               b. Defendant No. 2, Michael Navarini, is an individual and a resident of the state of

            California, who may be served at 3468 Smoketree Commons, Pleasanton, California

            94566. During the relevant time periods, Michael Navarini was a member, manager,

            executive, and employee of Namerific, LLC. In that capacity, he had the power to

            influence and control – and did influence and control—the decision making of Namerific,

            LLC.

               c. Defendant No. 3, Namerific, LLC, is a company, incorporated under the law of the

            state of Wyoming and may be served through its registered agent for service of process.

3.          The Amount in Controversy

            The amount in controversy exceeds $75,000, not counting interest and costs of court.

     III.      STATEMENT OF CLAIMS

     A. Factual Background


1.             Namerific, LLC (Numerific), was a limited liability company organized in the state of

               Wyoming on January 8, 2013. Namerific was administratively dissolved for non-

               payment of taxes on March 11, 2015.

2.             Namerific operated as a domain sales website.

3.             On June 4, 2020, Plaintiff learned about the dissolution and re-registered the limited

               liability company with the Wyoming Secretary of State with the name Namerific LLC.

4.             When Plaintiff became involved with Namerific in late 2014 Namerific was owned and

               managed by Anthony Navarini and Michael Navarini.




                                                    4
           Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 5 of 21




5.          Anthony Navarini and Michael Navarini promised to Mr. Naughton that he would be

            granted a 50% membership interest in the Company and share 50% of the profits of the

            Company in exchange for his contribution of $50,000.00, which Mr. Naughton paid.

6.          Mr. Naughton has never received a share of Namerific’s profits.

7.          Namerific failed to inform Naughton of being dissolved and failed to liquidate their

            assets and wind down the Company.

8.          Mr. Naughton’s interest was subjected to the Namerific LLC Investment/Equity

            Agreement (“Agreement”) dated November 21, 2014 [sic], attached hereto as Exhibit

            A.

9.          Mr. Naughton has knowledge that Namerific had assets and has been profitable.

            Namerific’s operating accounts through Comerica and PayPal indicate that not only

            has Namerific continued to operate after it was administratively dissolved, it has been

            generating a significant profit as well.

10.         Naughton has never received a share of Namerific’s profits, nor have Namerific’s assets

            been liquidated and distributed among the members.

11.         On May 22, 2020, Mr. Naughton provided notice and made demand on his own,

            independent behalf and derivatively on behalf of Namerific. Defendants refused to

            cooperate and timely produce any requested information.

      B. Claims



                                  FIRST CLAIM FOR RELIEF
           Breach of Fiduciary Duty, Breach of Duty of Loyalty, and Breach of the Duty of
                            Good Faith and Fair Dealing (Direct Action)

12.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.



                                                   5
        Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 6 of 21




13.   Mr. Naughton asserts these claims on his own behalf, individually. Defendants Anthony

      Navarani and Michael Navarini as members and/or directors of Namerific, exercised

      authority and control over the assets, resources, money and property of Namerific, and each

      occupied a position of trust and confidence as to Mr. Naughton. As a direct result of these

      Defendants’ authority, responsibilities, trusted positions, and acts of control over

      Namerific, they each owed a fiduciary duty, a duty of loyalty, and a duty of good faith and

      fair dealing to Mr. Naughton to protect the assets, resources, money and property of

      Namerific against theft, fraud, misappropriation and other abuses contrary to the interests

      of their co-member Naughton.

14.   Defendants Anthony and Michael Navarini constitute all of the members of Namerific.

15.   As a closely held company, these Defendants owed Mr. Naughton a heightened fiduciary

      duty.

16.   As a member, Mr. Naughton was justified in reposing trust or confidence in the Manager

      and remaining members, and Defendants invited, accepted, and acquiesced in that trust. By

      virtue of their position in Namerific, these Defendants assumed a duty to Namerific’s other

      member under law. These Defendant’s duties extend to the matters at hand, and Naughton

      has been damaged by Defendants’ breach of their duties.

17.   Each of these Defendants owed Naughton a fiduciary duty, a duty of loyalty, and a duty of

      good faith and fair dealing not to misappropriate Namerific assets for themselves, and to

      not cooperate with each other in doing so. These Defendants owed Naughton a duty related

      to their action regarding the company, and a fiduciary duty in safeguarding Naughton’s

      interest in the company. These Defendants, acting as controlling, majority members, and

      as managers, officers and directors, improperly misappropriated the assets, resources,



                                               6
        Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 7 of 21




      money, and property of Namerific for their own individual uses and benefits, and in doing

      so breached their duty of loyalty, duty of good faith, and fiduciary duty to Naughton, to the

      substantial detriment of Mr. Naughton’s financial interests. These Defendants also

      breached their duties by refusing to provide material documents and information to Mr.

      Naughton, and by concealing material information from Mr. Naughton. These Defendants

      breached their duty of loyalty, good faith, and fiduciary duty to Mr. Naughton, by

      attempting to dissolve Namerific and divert its assets for their own personal use – to the

      exclusion of member Mr. Naughton and to directly cause harm to Mr. Naughton.

18.   Defendants knowingly, intentionally and wrongfully converted Namerific assets for their

      own use and benefit while depriving Mr. Naughton of their use and benefit, all to the

      detriment of Namerific. This conduct was a breach of fiduciary duty, breach of the duty of

      loyalty, and breach of their duty of good faith and fair dealing.

19.   In their roles as controlling and majority members and also acting as managing members,

      these Defendants owed Mr. Naughton a duty of loyalty and fiduciary duty. Defendants

      were obligated to act in good faith and were precluded from exploiting Namerific and its

      members.

20.   These Defendants violated their duty of loyalty by, among other things, actively operating

      and selling their services under Namerific’s name but failing to share information or profits

      with Mr. Naughton, causing direct harm to Mr. Naughton as a member of Namerific.

21.   Defendants’ duties cannot be carved back or eliminated without being manifestly

      unreasonable.




                                                7
        Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 8 of 21




22.   Any attempt by these Defendants to avoid their duties would be manifestly unjust, and

      Defendants cannot eliminate or waive their fiduciary obligations, duties of loyalty, and

      obligations of good faith and fair dealing.

23.   These Defendants are fundamentally conflicted and are not disinterested. They took

      Namerific property, siphoning it away from the Company for their own personal benefit.

      They all colluded to garner these personal benefits, to the exclusion of the remaining

      member Mr. Naughton.

24.   The Defendants’ conduct was not in the ordinary course of business of Namerific, and they

      did not obtain the consent of Namerific, and they did not obtain the consent of Mr.

      Naughton to take their inappropriate actions or to authorize their acts. Indeed, Defendants

      concealed their conduct, and it was not until months after the fact that Mr. Naughton

      discovered their wrongdoing. Defendants acted intentionally and maliciously in breach of

      the obligations and legal duties, acted in bad faith, acted fraudulently, acted without

      authority from Namerific or under the law to do so, acted with the intent to deprive

      Namerific and Mr. Naughton of these assets and business opportunities, and acted at least

      in a grossly negligent and reckless manner.

25.   Defendants breached their fiduciary duties, duties of loyalty, and obligations of good faith

      and fair dealing by utilizing and taking Namerific property, without consent and without

      providing any value—much less full and complete fair value to Naughton.

26.   Defendants caused Mr. Naughton injury as a member that was unique to Mr. Naughton and

      not suffered by other members. Mr. Naughton suffered disproportionate injury due to his

      unique and individual status. These Defendants collectively colluded and conspired to take

      and siphon the assets and property of Namerific in a manner that solely benefited



                                                8
        Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 9 of 21




      themselves individually—to the exclusion of Naughton. In inappropriately attempting to

      dissolve Namerific, these Defendants carved up the assets of Namerific between

      themselves but intentionally excluded Mr. Naughton from any such benefit.

27.   By virtue of the loss of his investment and the fraudulent conveyance of all Namerific

      assets to the other members – but not Mr. Naughton- Mr. Naughton has suffered injuries

      separate and distinct from the injury to Namerific and its other members who were involved

      in the scheme. Mr. Naughton has been damaged thereby in an amount to be determined at

      trial.

28.   These damages include, but are not limited to, disgorgement of all assets, profit, and

      revenue and compensation taken from Namerific, and payment of lost profits it could

      reasonably have expected to earn had these duties not been breached. Defendants should

      be required to disgorge all proceeds from the any transactions after Namerific was

      dissolved.



                                  SECOND CLAIM FOR RELIEF

                                Member Oppression (Direct Action)

29.   Plaintiff incorporates by reference all allegations in the preceding paragraphs.

30.   Naughton asserts these claims on his own behalf, individually. After persuading Naughton

      to invest $50,000 into Namerific, Defendants secretly acted together to improperly denude

      Namerific of its assets for their own personal gain in continuing to operate a dissolved

      Namerific.com. Ultimately, the Defendants moved all of Namerific’s assets to separate

      bank accounts for their own personal benefit, leaving Namerific and Naughton with

      nothing within two years of his investment.



                                               9
       Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 10 of 21




31.   During that process, Defendants: used Namerific corporate assets for inappropriate

      personal gain without fairly compensating Namerific and all of its members; intentionally

      diminished the company assets of Namerific and fraudulently transferred and conveyed

      corporate assets for the benefit of themselves and their related and affiliated entities; failed

      to timely disclose information to Namerific and its members; cooperated in committing

      acts of oppression and breach of fiduciary duty against member shareholders; failed to act

      with candor, unselfishness and in good faith; wasted and mismanaged Namerific’s assets;

      intentionally failed to disclose information or made misleading representations and

      omissions regarding the business and status of Namerific; acted in a manner that is illegal,

      oppressive, or fraudulent, causing damage to Naughton as a member;



                                  THIRD CLAIM FOR RELIEF

               Fraudulent Inducement and Constructive Fraud (Direct Action)

32.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

33.   Naughton asserts these claims on its own behalf, individually. Defendants fraudulently

      induced Plaintiff to enter into the operating agreement dated November 21, 2014 and the

      Defendants have committed fraud through their actions.

34.   Defendants sought to have Plaintiff invest an amount of money under the operating

      agreement while never intending to fulfill their profit-sharing obligations or abide by their

      representations to plaintiff. To induce Plaintiff to make the initial investment and continue

      to support the business through maintaining the platform (i.e. servers and developers),

      Defendants represented that Namerific was profitable and that profits would be shared in

      accordance with the agreement.



                                                10
       Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 11 of 21




35.   These fraudulent misrepresentation and omission were material.

36.   Naughton reasonably relied on these misrepresentations and omissions, and had the right

      to rely on, or was justified in relying on, the misrepresentations and omissions.

37.   Naughton’s reliance proximately resulted in damages.

38.   Defendants knew that their misrepresentations were false and intentionally concealed and

      omitted other material facts.

39.   Defendants took these actions with an intention that they be acted upon by Naughton.

40.   Plaintiff relied upon the material misrepresentation and omission by entering into the

      operating agreement and delivering $50,000.00 to Defendants. However, it now appears

      clear that Defendants had no intention of performing and that their representations were

      false and contained material omissions.

41.   Defendants withheld material documents and information; they have refused to cooperate

      with a majority shareholder, and have raided Namerific of its assets and fuds, fraudulently

      transferred to other entities; Defendants have engaged in a fraudulent scheme to deceive

      Plaintiff and to capture under the auspices of other entities the assets, money, property and

      resources of Namerific, and have done so all without the knowledge and agreement of

      Plaintiff; in concealing the use and application of substantial assets, money, property and

      resources of Namerific, in fraudulently controlling the books and records, and in

      misappropriating the earnings and profits of Namerific, defendants have damaged Plaintiff

      by the loss of money and property in amounts to be determined.

42.   Plaintiff has been damaged as a result of these misrepresentations and omissions in an

      amount to be determined at trial.




                                                11
       Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 12 of 21




43.   Defendant’s conduct was attended by willful and wanton disregard for the rights and

      interests of Plaintiff, entitling a recovery of exemplary damages.



                                    FOURTH CLAIM FOR RELIEF

                            Negligent Misrepresentation (Direct Action)

44.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

45.   Naughton assert these claims on his own behalf, individually. To induce Plaintiff to make

      his investment, Defendants have made numerous material misrepresentations and

      omissions. Defendants sought to have Plaintiff invest amounts of money under the

      operating agreement while never intending to share profits as required by the agreement.

46.   Defendants failed to provide full and adequate disclosures in the financial statements;

      adequately verify Namerific’s business opportunities; adequately disclose Michael

      Navarini’s other activities; and to adequately disclose their intentions and facts surrounding

      profitability of Namerific.

47.   Defendants withheld material documents and information; they have refused to cooperate

      with a majority shareholder, and have raided Namerific of its assets and fuds, fraudulently

      transferred to other entities; Defendants have engaged in a fraudulent scheme to deceive

      Plaintiff and to capture under the auspices of other entities the assets, money, property and

      resources of Namerific, and have done so all without the knowledge and agreement of

      Plaintiff; in concealing the use and application of substantial assets, money, property and

      resources of Namerific, in fraudulently controlling the books and records, and in

      misappropriating the earnings and profits of Namerific, defendants have damaged Plaintiff

      by the loss of money and property in amounts to be determined.



                                                12
       Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 13 of 21




48.   At the time Defendants made the aforementioned statements and representations, they

      knew or reasonably should have discovered through the exercise of proper diligence that

      their statements and misrepresentations were false. Defendants failed to act with reasonable

      care and made misrepresentations and false statement for the guidance of others in their

      business transactions. Defendants knew that their representations would be relied upon by

      Plaintiff.

49.   Defendants knew that Plaintiff, at the time these representations were made, believed the

      representations to be true, reasonably relied upon them, and was thereby induced into

      investing in the company and providing continued support to the company.

50.   By reason of the foregoing, Plaintiff has been harmed and is entitled to compensatory

      damages in an amount to be determined at trial.

51.   The Defendants owed a duty to plaintiff to use reasonable care and knew that Plaintiff

      would rely on Defendants for accurate information and an objective assessment of

      Namerific’s financial position and business opportunities. Nevertheless, the Defendants

      breached their duty to Plaintiff by failing to use reasonable care in communicating accurate

      information. They also breached their obligations to Plaintiff by failing to disclose

      materially adverse information regarding Defendant’s other businesses.

52.   Plaintiff has been damaged as a direct and proximate resut of the Defendants’ conduct and

      has suffered damages caused by that conduct in an amount to be determined at trial.



                                   FIFTH CLAIM FOR RELIEF

              Fraudulent Transfer and Conveyance and Conversion (Direct Action)




                                               13
       Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 14 of 21




53.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

54.   Naughton asserts these claims on its own behalf, individually. The named defendants have

      transferred money, assets, and property of Namerific to themselves and other entities

      controlled by Defendants, or to such other entities as alter egos of Defendants without

      proper authorization to do so, and not in the ordinary course of business; the transfers or

      assignments of money, assets, and or property from Namerific, were without proper

      authorization to do so, and were transfers or assignments not made in the ordinary course

      of business. These transfers were made to themselves and affiliates for no business or

      legitimate purpose, but rather to benefit themselves at the expense of Namerific and its

      majority member Naughton and to improperly liquidate Namerific.

55.   All such transfers and assignments were fraudulent transfers under the Wyoming Uniform

      Fraudulent Transfer Act WY ST § 34-14-201 et seq, and should be set aside as preferential

      and fraudulent, and all proceeds of such transfers and assignments should be ordered repaid

      from Defendants, or any other transferee controlled by them, to Plaintiff.

56.   Defendants knew that such conversion of Namerific assets was unauthorized and was

      contrary to both fiduciary, legal, and contractual obligations.

57.   Defendants have taken dominion over the property of Namerific and Plaintiff. Plaintiff has

      demanded the return of the property. Defendants have failed to do so.

58.   Mr. Naughton has been damaged thereby in an amount to be determined at trial.

59.   Defendants should disgorge all assets, profit, revenue and compensation taken from

      Namerific, and the company is entitled to lost profits it could reasonably had expected to

      earn had the fiduciary duty not been breached.




                                               14
       Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 15 of 21




60.   Naughton requests equitable relief preventing Defendants from profiting from their acts

      and returning Namerific’s assets. Naughton requests the return of all lost profits and

      consequential damages.

                               SIXTH CLAIM FOR RELIEF

                             Unjust Enrichment (Direct Action)

61.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

62.   Naughton assert these claims on its own behalf, individually. Defendants have been

      unjustly enriched, to the detriment of Naughton by virtue of their taking and acquisition of

      Namerific’s assets.

63.   Defendant’s received a benefit under circumstances that would make it unjust for

      Defendants to retain the benefit without paying, at Plaintiff’s expense.

64.   Furthermore, Plaintiff has provided constant information technology support.

65.   Naughton has been damaged thereby in an amount to be determined at trial. Naughton

      seeks recovery of all his actual and consequential damages, and additionally is entitled to

      lost profits from any Namerific transaction to which his membership interest in Namerific

      entitle him.

66.   Defendants should disgorge all assets, profit, revenue and compensation taken from

      Namerific, and the company is entitled to lost profits it could reasonably had expected to

      earn had the fiduciary duty not been breached but for their improper conduct.

67.   The Court should order rescission of the Defendant’s illicit transactions.

68.   Naughton requests equitable relief preventing Defendants from profiting from their acts

      and returning Namerific’s assets.




                                               15
            Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 16 of 21




      IV.    Relief Requested

                                SEVENTH CLAIM FOR RELIEF

                                      Demand for Accounting


69.          Plaintiff incorporates by reference the allegations contained in the preceding

             paragraphs.

70.          Plaintiff has a relationship with the Defendants pertaining to ownership interest in the

             purchased interest and performance of Namerific.

71.          Plaintiff has demanded that Defendants provide an accounting as to the performance of

             the purchased interest, as allowed by law.

72.          As a member of Namerific, Plaintiff is entitled to an inspection and accounting of all

             business and financial records of Namerific. A detailed tracing of all transactions and

             accounts is necessary for an accurate evaluation and appraisal of Namerific, to establish

             the value of Naughton’s interest, and to determine the degree of fraud and the extent of

             the transfers and Plaintiff’s damages.

73.          Plaintiff has previously and repeatedly sought cooperation in inspection and accounting

             and has been intoned; an order of this Court is necessary. Because of the blatant refusal

             of Defendants to cooperate and provide Plaintiff inspection and accounting, and

             because of their continuing oppression of a member, Defendants should be order to

             individually pay all costs and expenses, including copying, delivery and professional

             fees for an inspection and proper accounting by professionals of Plaintiff’s choosing.

74.          Plaintiff now requests a summary order of this court, compelling Defendants to release

             and deliver to Plaintiff forthwith at their expense the complete business and financial




                                                  16
      Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 17 of 21




       books and records and communications relating to Namerific, together with a proper

       accounting of the records of Namerific.

                            EIGHTH CLAIM FOR RELIEF

             Disgorgement, Injunctive Relief, and Specific Performance

75.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

76.    Plaintiff seeks a declaratory and injunctive relief resulting from Defendants’ violations

       of their common law, statutory, and contractual obligations to Naughton and Namerific.

77.    Additionally, Defendants should disgorge all assets, profit, revenue and compensation

       taken from Namerific, and the company is entitled to lost profits it could reasonably

       have expected to earn had the above-mentioned duties not been breached. The named

       Defendants, or their alter ego, have profited from their breaches of fiduciary duty, fraud

       and fraudulent transfers, all at the Plaintiff’s loss and expense. Restitution of profits

       realized by Defendants and property taken or received by Defendants, or their alter

       egos, is necessary and proper given the facts and circumstances of this case. Namerific

       and Naughton request that the court enter and Order compelling Defendants, and their

       alter egos, to disgorge all interest, profits, and other returns or proceeds.

78.    The Court should order rescission of the Defendants’ elicit transactions,

79.    Namerific and Mr. Naughton are entitled to equitable relief preventing Defendants

       from profiting from their acts and returning Namerific’s assets.

                            NINETH CLAIM FOR RELIEF

                                Piercing of Corporate Veil



80.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.



                                              17
      Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 18 of 21




81.    Factors justifying disregarding the corporate form include undercapitalization, failure

       to adhere to corporate formalities, substantial intermingling of corporate and personal

       affairs and use of the corporate form to perpetrate a fraud. Additionally, Michael

       Navarini and Defendants operated and controlled Namerific for their own personal

       benefit. Namerific was so controlled and its affairs so conducted that it was a mere

       instrumentality of Defendants and their other business operations, and observance of

       the fiction of separate existence would, under the circumstances, sanction a fraud or

       promote injustice. Defendants controlled and operated Namerific under a unity of

       ownership and unified administrative control and denuded the assets to deprive

       creditors and members such as Naughton of their investments, resulting in the

       insolvency of the company.

82.    Defendants have acquired all or substantially all of Namerific’s assets, leaving

       Namerific as a mere shell to assume liability without adequate protection to Naughton,

       claimants or creditors. Considering the totality of the circumstances and the equities of

       the situation, Defendants are liable individually, jointly, and severally in this matter.

                                  TENTH CLAIM FOR RELIEF

                                              Civil Theft

83.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

84.    Michael Navarini and Anthony Navarini knowingly, willfully and wantonly diverted

       funds from Namerific for their personal benefit.

85.    Michael Navarini and Anthony Navarini intentionally and knowingly took actions to

       divert funds from the Company for the purpose of and for the intention of making the

       assets and funds untraceable and unretrievable.



                                             18
         Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 19 of 21




86.        Mr. Naughton has suffered economic damages as a result of the actions of Michael

           Navarini and Anthony Navarini.

                                   ELEVENTH CLAIM FOR RELIEF

                                              Civil Conspiracy

87.        Plaintiff incorporates by reference the allegations in the preceding paragraphs.

88.        Michael Navarini and Anthony Navarini acted in conjunction and in concert with one

           another to perpetuate the diversion of funds away from the Company and Mr. Naughton

           with the intent to defraud Mr. Naughton.

                         TWELVTH CLAIM FOR RELIEF - DAMAGES

                         Exemplary, Punitive and Compensatory Damages

                                 Attorney Fees and Court Costs

89.        Plaintiff incorporates by reference the allegations in the preceding paragraphs.

90.        Defendants’ actions has resulted in economic damages to Mr. Naughton, including but

           not limited to, consequential damages, lost profits, lost opportunities, and attorney and

           court fees.

91.        Defendants state of mind of knowingly, willingly and wantonly executing a fraud upon

           Mr. Naughton and their intention to act such as to cause harm to Mr. Naughton supports

           a claim for punitive damages.

                                   CONDITIONS PRECEDENT

All conditions precedent to Plaintiff’s claims for relief have been performed or have occurred.

                                             TOLLING

Any governing statues of limitation, if any, are tolled by Defendants’ concealment of their conduct

under the discovery rule.



                                                19
         Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 20 of 21




WHEREFORE, Plaintiff Yancy Naughton, individually and derivatively on behalf of Namerific,

LLC, prays that the Court enter judgment in its favor and against Defendants, jointly and

severally, and grant it the following relief:

   a) All actual damages suffered as a result of Defendants’ conduct, including all

       consequential damages, lost profits, lost opportunities, and all costs of court expenses and

       fees incurred by Plaintiff;

   b) Punitive damages for the willful and wanton acts of Defendants;

   c) Disgorgement of all assets, profit, revenue and compensation taken from Namerific, and

       an award of Namerific’s lost profits, or, in the alternative, a judicially supervised buy-

       out/purchase of Mr. Naughton’s membership interest;

   d) An Order rescinding Defendant’s illicit transactions;

   e) Equitable relief preventing Defendants from profiting from their acts, returning

       Namerific’s assets, and restoring Plaintiff and making Plaintiff whole;

   f) An award of exemplary and/or punitive damages, statutory damages, and treble damages

       as allowed by Wyoming statutory and common law for Defendant’s conduct, fraudulent

       conduct, and deceptive trade practices;

   g) Pre-judgment interest;

   h) Award of Plaintiff’s reasonable attorney’s fees, expert fees, and costs;

   i) Bench demand; and

   j) Such other and further relief as this Court may deem just and proper.




                                                 20
        Case 0:21-cv-00159-KHR Document 1 Filed 08/26/21 Page 21 of 21




      Respectfully Submitted this 26th day of August, 2021.

                                          WICK & TRAUTWEIN, LLC




                                   s/
                                          Julie M. Yates, #36393
                                          323 S. College Ave., #3
                                          Fort Collins, CO 80524
                                          (970) 482-4011
                                          jyates@wicklaw.com

                                          s/ Jessica L. Hays
                                          Jessica L. Hays, #53905
                                          The Reisch Law Firm, LLC
                                          1490 W. 121st Avenue, Suite 202
                                          Denver, CO 80234
                                          (303) 291-0555
                                          jessica@reischlawfirm.com




                               CERTIFICATE OF FILING

I certify that on the 26th day of August, 2021 a copy of this CIVIL COMPLAINT was
submitted via ECF.


                                                                               s/Julie M. Yates
                                                  [The original certificate of electronic filing
                                                                      signed by Julie M. Yates
                                                              is on file with the law offices of
                                                                     Wick & Trautwein, LLC]




                                             21
